In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1087V
                                   Filed: September 11, 2017
                                         UNPUBLISHED


    TERESA SHUART,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Amy Paula Kokot, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On August 31, 2016, Teresa Shuart (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a right shoulder injury
related to vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine she
received on September 24, 2015. Petition at ¶¶ 1, 2, 7. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

        On November 15, 2016, a ruling on entitlement was issued, finding petitioner
entitled to compensation for SIRVA. On September 8, 2017, respondent filed a proffer
on award of compensation (“Proffer”) indicating petitioner should be awarded
$125,000.00. Proffer at 1. In the Proffer, respondent represented that petitioner agrees


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
with the proffered award. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $125,000.00, in the form of a check payable to
petitioner, Teresa Shuart. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                )
TERESA SHUART,                                  )
                                                )
                 Petitioner,                    )
                                                )       No. 16-1087V (ECF)
v.                                              )       Chief Special Master Dorsey
                                                )
SECRETARY OF HEALTH AND                         )
HUMAN SERVICES,                                 )
                                                )
                 Respondent.                    )
                                                )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Compensation for Vaccine Injury-Related Items

          On November 15, 2016, Chief Special Master Dorsey issued a Ruling on Entitlement

finding that petitioner was entitled to vaccine compensation for her Shoulder Injury Related to

Vaccine Administration (“SIRVA”). Based on the evidence of record, respondent proffers that

petitioner should be awarded $125,000.00. This amount represents all elements of compensation

to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.       Form of the Award

          Respondent recommends that the compensation provided to petitioner be made through a

lump sum payment of $125,000.00 in the form of a check payable to petitioner.1 Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.




1
       Should petitioner die prior to the entry of judgment, respondent reserves the right to
move the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future pain and suffering, and future lost wages.
                                                    1
                                 Respectfully submitted,

                                 CHAD A. READLER
                                 Acting Assistant Attorney General

                                 C. SALVATORE D’ALESSIO
                                 Acting Director
                                 Torts Branch, Civil Division

                                 CATHARINE E. REEVES
                                 Deputy Director
                                 Torts Branch, Civil Division

                                 HEATHER L. PEARLMAN
                                 Assistant Director
                                 Torts Branch, Civil Division

                                 s/Amy P. Kokot
                                 AMY P. KOKOT
                                 Trial Attorney
                                 Torts Branch, Civil Division
                                 U.S. Department of Justice
                                 P.O. Box 146
                                 Ben Franklin Station
                                 Washington, DC 20044-0146
                                 Tel: (202) 616-4118

Dated:   September 8, 2017




                             2